DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 15 recites “the non-transitory computer-readable storage medium of claim 2,” however, claim 2 is drawn to “an apparatus of a multi-link access point (AP) device.”  In order to expedite examination, Examiner has interpreted claim 15 as properly dependent from claim 14.  Corrective action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2017/0373816; “Son”) in view of Azizi et al. (US 10,165,470 B2; “Azizi”).
Regarding claim 1, Son teaches an apparatus of a multi-link access point (AP) device comprising: 
processing circuitry; and memory [Son ¶ 0063: AP 200 may include a processor 210 and a memory 260], 
the processing circuitry to configure the multi- link AP device for multi-link operation to communicate with a plurality of non-AP stations (STAs) over a plurality of corresponding links [Son ¶ 0070: a multi-user downlink transmission in which an AP simultaneously transmits data to a plurality of STAs; ¶ 0130: the HE-SIG-A are repeatedly transmitted with the same information every 20 MHz in a multi-channel transmission (i.e. transmission to STA occurs over 20MHz links/channels)], wherein the processing circuitry is configured to: 
generate a multi-link policy element for transmission to the non-AP STAs, the multi-link policy element to signal a multi-link policy [Son ¶ 0113, Fig. 13: BW field of HE-SIG-A indicates the total bandwidth information through which the frame is transmitted; ¶ 0114, Fig. 13: OFDMA field indicates whether OFDMA is applied to the corresponding frame; ¶ 0116, Fig. 13: MUSB field indicates whether MU-MIMO is used in each subband when the OFDMA field is 1, e.g., when the value of the MUSB field is 1, it indicates that MU-MIMO is used in each subband; ¶ 0116, Fig. 13: Group ID field, wherein a value between 1 and 62, it indicates an MU frame and the field value indicates a group identifier (Here, each of the BW field, OFDM field, MUSB field, and Group ID field are analogous to a multi-link policy, wherein the afore mentioned fields are contained in a HE-SIG-A element, and wherein each field corresponds to transmission of, e.g., a MU-MIMO frame)], 
the multi-link policy element comprising a common policy sub-element [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements contained in SIG-A (i.e. multi-link policy element)] and a plurality of link-specific policy sub-elements [Son ¶ 0118, Fig. 13(b): MU frame (see Fig. 13 showing NSTS (see ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID], 
the common policy sub-element applicable to all links [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements as they relate to transmission of the current frame], 
each of the link-specific policy sub-element applicable to a single link, wherein the link- specific policy sub-elements comprise at least a first link-specific policy sub- element applicable to a first link, and a second link-specific policy sub-element applicable to a second link [Son ¶ 0118, Fig. 13(b): MU frame (see Fig. 13 showing NSTS (see ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID (Here, the NSTS value indicates the number of spatial streams of each station; see Fig. 13(b) showing at least a first and second NSTS field analogous to a first link-specific policy sub-element and a second link-specific policy sub-element )],
wherein the common policy sub-element defines a link policy for all links that have been set up between the multi-link AP device and the non-AP STAs [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements as they relate to transmission of the current frame; see also ¶ 0116: Group ID indicates up to four possible stations of a group, i.e., policy for established links], and wherein each link-specific policy element defines a link policy specific to an associated link [Son ¶ 0118, Fig. 13(b): MU frame contains NSTS field (see Fig. 13 showing NSTS; see also ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of encoding sig-A fields containing multi-link policy for transmission from an AP as taught by Azizi.  The motivation to do so would be to improve the operation and efficiency of communication between wireless devices [Azizi col. 1, ln. 7-9].
Regarding claim 13, Son teaches a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a multi-link access point (AP) device [Son ¶ 0065: the processor 210 may execute the program for accessing the station stored in the memory 260 and transmit communication configuration messages for one or more stations] to configure the multi-link AP device for multi-link operation to communicate with a plurality of non-AP stations (STAs) over a plurality of corresponding links [Son ¶ 0070: a multi-user downlink transmission in which an AP simultaneously transmits data to a plurality of STAs; ¶ 0130: the HE-SIG-A are repeatedly transmitted with the same information every 20 MHz in a multi-channel transmission (i.e. transmission to STA occurs over 20MHz links/channels)], the processing circuitry configured to: 
generate a multi-link policy element for transmission to the non-AP STAs, the multi-link policy element encoded to signal a multi-link policy [Son ¶ 0113, Fig. 13: BW field of HE-SIG-A indicates the total bandwidth information through which the frame is transmitted; ¶ 0114, Fig. 13: OFDMA field indicates whether OFDMA is applied to the corresponding frame; ¶ 0116, Fig. 13: MUSB field indicates whether MU-MIMO is used in each subband when the OFDMA field is 1, e.g., when the value of the MUSB field is 1, it indicates that MU-MIMO is used in each subband; ¶ 0116, Fig. 13: Group ID field, wherein a value between 1 and 62, it indicates an MU frame and the field value indicates a group identifier (Here, each of the BW field, OFDM field, MUSB field, and Group ID field are analogous to a multi-link policy, wherein the afore mentioned fields are contained in a HE-SIG-A element, and wherein each field corresponds to transmission of, e.g., a MU-MIMO frame)], 
the multi-link policy element comprising a common policy sub-element [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements contained in SIG-A (i.e. multi-link policy element)] and a plurality of link-specific policy sub-elements[Son ¶ 0118, Fig. 13(b): MU frame (see Fig. 13 showing NSTS (see ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID], 
the common policy sub-element applicable to all links [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements as they relate to transmission of the current frame], 
each of the link-specific policy sub-element applicable to a single link, wherein the link- specific policy sub-elements comprise at least a first link-specific policy sub- element applicable to a first link, and a second link-specific policy sub-element applicable to a second link [Son ¶ 0118, Fig. 13(b): MU frame (see Fig. 13 showing NSTS (see ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID (Here, the NSTS value indicates the number of spatial streams of each station; see Fig. 13(b) showing at least a first and second NSTS field analogous to a first link-specific policy sub-element and a second link-specific policy sub-element )], 
wherein the common policy sub-element defines a link policy for all links that have been set up between the multi-link AP device and the non-AP STAs [Son ¶ 0113-0116: BW field, OFDMA field, MUSB field, and GID field are each common policy information elements as they relate to transmission of the current frame; see also ¶ 0116: Group ID indicates up to four possible stations of a group, i.e., policy for established links], and 
wherein each link-specific policy element defines a link policy specific to an associated link [Son ¶ 0118, Fig. 13(b): MU frame contains NSTS field (see Fig. 13 showing NSTS; see also ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields, wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of encoding sig-A fields containing multi-link policy for transmission from an AP as taught by Azizi.  The motivation to do so would be to improve the operation and efficiency of communication between wireless devices [Azizi col. 1, ln. 7-9].

Claim(s) 2-3, 6-10, 12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Azizi in view of Xiao et al. (US 2019/0268956; “Xiao”).
Regarding claim 2, Son in view of Azizi teaches the apparatus of claim 1, however, does not explicitly disclose wherein the multi-link AP device comprises a first AP (AP1) that operates the first link with a first non-AP STA (STA1) and a second AP (AP2) that operates the second link with a second non-AP STA (STA2).
However, in a similar field of endeavor, Xiao teaches wherein the multi-link AP device comprises a first AP (AP1) that operates the first link with a first non-AP STA (STA1) [Xiao ¶ 0116: the VAP 1151 may associate with and establish the first communication link 1112 using a first frequency band (such as the 2.4 GHz frequency band) with a first STA 110] and a second AP (AP2) that operates the second link with a second non-AP STA (STA2) [Xiao ¶ 0122: the WLAN apparatus 1150 may provide functions of the second VAP 115, wherein the second VAP 1152 implements multi-link aggregation with a second STA 1120, e.g., the second VAP 1152 may use a second communication link 1124 for communications with the second STA 1120].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of using first and second virtual APs of an access point, wherein a first VAP communicates with a first STA over a second frequency/link, and a second VAP communicates with a second AP over a second frequency/link as taught by Xiao.  The motivation to do so would be to allow a single AP to support a greater number of wireless devices over a larger geographic area [Xiao ¶ 0004].
Regarding claim 3, Son in view of Azizi in view of Xiao teaches the apparatus of claim 2, wherein the multi-link policy element is generated for transmission on active links operated by the multi-link AP device [Son ¶ 0070: a multi-user downlink transmission in which an AP simultaneously transmits data to a plurality of STAs; ¶ 0130: the HE-SIG-A are repeatedly transmitted with the same information every 20 MHz in a multi-channel transmission (i.e. transmission to STA occurs over 20MHz links/channels)].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, Son in view of Azizi in view of Xiao teaches the apparatus of claim 3, however, Son does not explicitly disclose wherein the processing circuitry is configured to encode the multi-link policy element.
However, Azizi teaches wherein the processing circuitry is configured to encode the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Son in view of Azizi does not explicitly disclose including the multi-link policy element for transmission in a beacon frame or a probe response frame.
However, Xiao teaches including the multi-link policy element for transmission in a beacon frame or a probe response frame [Xiao ¶ 0116: VAP 1151 may use the first communication link 1112 to transmit management frames that advertises the multi-link capabilities of the VAP 1151 to the STA 110; 0041: Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame, e.g., a Beacon frame or Probe Response frame (i.e. a multilink management frame is analogous to multilink policy elements transmitted in a beacon or probe response frame)].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 8, Son in view of Azizi in view of Xiao teaches the apparatus of claim 3, however, Son does not explicitly disclose wherein the processing circuitry is configured to encode the multi-link policy element.
However, Azizi teaches wherein the processing circuitry is configured to encode the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Son in view of Azizi does not explicitly disclose including the multi-link policy element for transmission in broadcast or unicast management frames.
However, Xiao teaches including the multi-link policy element for transmission in broadcast or unicast management frames [Xiao ¶ 0049: first VAP 151 (TxBSSID) may periodically broadcast a Beacon Frame which is a management frame; ¶ 0116: management frames that advertises the multi-link capabilities of the VAP 1151 to the STA 110].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 9, Son in view of Azizi in view of Xiao teaches the apparatus of claim 3, wherein the links of the plurality utilize non-interfering channels [Son ¶ 0079: wireless communication terminal may use only non-overlapping 20 MHz channels in the 5 GHz frequency band, and cannot use channels overlapping with adjacent channels as in the 2.4 GHz band (see also ¶ 0074: non-overlapping channels used to mitigate interference)].
Regarding claim 10, Son in view of Azizi in view of Xiao teaches the apparatus of claim 3, wherein the multi-link policy element includes a third link-specific policy sub-element applicable to a third link [Son ¶ 0118, Fig. 13(b): MU frame contains NSTS field (see Fig. 13 showing NSTS; see also ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields (i.e. a third link-specific policy element), wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Son in view of Azizi does not explicitly disclose wherein the multi-AP device further comprises a third AP (AP3) to operate a third link with a third non-AP STA (STA3).
However, Xiao teaches wherein the multi-AP device further comprises a third AP (AP3) [Xiao ¶ 0046: WLAN apparatus 150 may operate multiple VAPs including a third VAP 153 (or VAP3) associated with a third BSS (VAP3 is analogous to am AP3 of a multi-AP device)] to operate a third link with a third non-AP STA (STA3) [Xiao ¶ 0122: second VAP 1152 also may implement multi-link aggregation with a second STA 1120 (here, it would have been obvious to a person having ordinary skill in the art that a similar association between a second VAP and a second STA would be applied to a third VAP and third STA in a multi-AP device utilizing a third VAP)]
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 14, Son in view of Azizi teaches the non-transitory computer-readable storage medium of claim 13, does not explicitly disclose wherein the multi-link AP device comprises a first AP (AP1) that operates the first link with a first non-AP STA (STA1) and a second AP (AP2) that operates the second link with a second non-AP STA (STA2).
However, in a similar field of endeavor, Xiao teaches wherein the multi-link AP device comprises a first AP (AP1) that operates the first link with a first non-AP STA (STA1) [Xiao ¶ 0116: the VAP 1151 may associate with and establish the first communication link 1112 using a first frequency band (such as the 2.4 GHz frequency band) with a first STA 110] and a second AP (AP2) that operates the second link with a second non-AP STA (STA2) [Xiao ¶ 0122: the WLAN apparatus 1150 may provide functions of the second VAP 115, wherein the second VAP 1152 implements multi-link aggregation with a second STA 1120, e.g., the second VAP 1152 may use a second communication link 1124 for communications with the second STA 1120].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of using first and second virtual APs of an access point, wherein a first VAP communicates with a first STA over a second frequency/link, and a second VAP communicates with a second AP over a second frequency/link as taught by Xiao.  The motivation to do so would be to allow a single AP to support a greater number of wireless devices over a larger geographic area [Xiao ¶ 0004].
Regarding claim 15, Son in view of Azizi in view of Xiao teaches the non-transitory computer-readable storage medium of claim 2 [interpreted as being dependent on claim 14; see 35 U.S.C. 112 rejection above], wherein the multi-link policy element is generated for transmission on active links operated by the multi-link AP device [Son ¶ 0070: a multi-user downlink transmission in which an AP simultaneously transmits data to a plurality of STAs; ¶ 0130: the HE-SIG-A are repeatedly transmitted with the same information every 20 MHz in a multi-channel transmission (i.e. transmission to STA occurs over 20MHz links/channels)].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
Regarding claim 19, Son in view of Azizi in view of Xiao teaches the non-transitory computer-readable storage medium of claim 15, however, Son does not explicitly disclose wherein the processing circuitry is configured to encode the multi-link policy element.
However, Azizi teaches wherein the processing circuitry is configured to encode the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Son in view of Azizi does not explicitly disclose including the multi-link policy element for transmission in a beacon frame or a probe response frame.
However, Xiao teaches including the multi-link policy element for transmission in a beacon frame or a probe response frame [Xiao ¶ 0116: VAP 1151 may use the first communication link 1112 to transmit management frames that advertises the multi-link capabilities of the VAP 1151 to the STA 110; 0041: Multiple BSSID capability may refer to a capability of a WLAN apparatus to advertise information for multiple BSSIDs using a single management frame, e.g., a Beacon frame or Probe Response frame (i.e. a multilink management frame is analogous to multilink policy elements transmitted in a beacon or probe response frame)].
The motivation to combine these references is illustrated in the rejection of claim 14 above.

Claim(s) 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Azizi on view of Xiao in further view of Patil et al. (US 2019/0158413; “Patil”).
Regarding claim 11, Son in view of Azizi in view of Xiao teaches the apparatus of claim 10, however, does not explicitly disclose wherein the first link is a 2.4 GHz band link, the second link is a 5 GHz band link, and the third link is a 6 GHz band link.
However, in a similar field of endeavor, Patil teaches wherein the first link is a 2.4 GHz band link, the second link is a 5 GHz band link, and the third link is a 6 GHz band link [Patil ¶ 0041: the communication links may encompass different frequency bands, e.g., the primary link may comprise one or more channels of the 5 GHz frequency band and the secondary link may comprise one or more channels of the 6 GHz frequency band (see also ¶ 0003: 2.4 GHz band may also be used)].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of operating each of the indicated links of the multi-link communication over a different band as taught by Patil.  The motivation to do so would be to improve throughput in wireless communications [Patil ¶ 0003].
Regarding claim 12, Son in view of Azizi in view of Xiao in view of Patil teaches the apparatus of claim 11, however, does not explicitly disclose wherein the processing circuitry comprises a baseband processor, and wherein the memory is configured to store the multi-link policy element.
However, Xiao teaches wherein the processing circuitry comprises a baseband processor [Xiao ¶ 0141: the communication module 1520 may include an additional processor (such as a baseband processor)], and wherein the memory is configured to store the multi-link policy element [Xiao ¶ 0141: processor 1502 and the memory 1506, or a combination of some or all of these components can implement the conditional inheritance unit 1555 and the management unit 1556; ¶ 0140: management unit generates the management frame for the multiple BSSIDs based on the conditional inheritance settings].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 20, Son in view of Azizi in view of Xiao teaches the non-transitory computer-readable storage medium of claim 15, wherein the multi-link policy element includes a third link-specific policy sub-element applicable to a third link [Son ¶ 0118, Fig. 13(b): MU frame contains NSTS field (see Fig. 13 showing NSTS; see also ¶ 0117: NSTS is number of space-time wireless streams) in SIG-A (i.e. multi-link policy element) includes a plurality of NSTS fields (i.e. a third link-specific policy element), wherein each of the plurality of NSTS fields may represent the individual NSTS value of each STA belonging to the group indicated by GID or PAID].
However, Son does not explicitly disclose encoding the multi-link policy element.
However, in a similar field of endeavor, Azizi teaches encoding the multi-link policy element [Azizi col. 4, ll. 10-15: AP 102 is configured to perform one or more of configuring, transmitting, receiving, and interpreting HE packets; claim 1: [AP] encodes the HE preamble portion to comprise a HE-SIG-A field].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
However, Son in view of Azizi does not explicitly disclose wherein the multi-AP device further comprises a third AP (AP3) to operate a third link with a third non-AP STA (STA3). 
However, Xiao teaches wherein the multi-AP device further comprises a third AP (AP3) [Xiao ¶ 0046: WLAN apparatus 150 may operate multiple VAPs including a third VAP 153 (or VAP3) associated with a third BSS (VAP3 is analogous to am AP3 of a multi-AP device)] to operate a third link with a third non-AP STA (STA3) [Xiao ¶ 0122: second VAP 1152 also may implement multi-link aggregation with a second STA 1120 (here, it would have been obvious to a person having ordinary skill in the art that a similar association between a second VAP and a second STA would be applied to a third VAP and third STA in a multi-AP device utilizing a third VAP)]
The motivation to combine these references is illustrated in the rejection of claim 14 above.
However, Son in view of Azizi in view of Xiao does not explicitly disclose wherein the first link is a 2.4 GHz band link, the second link is a 5 GHz band link, and the third link is a 6 GHz band link.
However, in a similar field of endeavor, Patil teaches wherein the first link is a 2.4 GHz band link, the second link is a 5 GHz band link, and the third link is a 6 GHz band link [Patil ¶ 0041: the communication links may encompass different frequency bands, e.g., the primary link may comprise one or more channels of the 5 GHz frequency band and the secondary link may comprise one or more channels of the 6 GHz frequency band (see also ¶ 0003: 2.4 GHz band may also be used)].
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the method of sending common policy information for multi-link/multi-channel communication and user specific link/channel policy to receiving UEs as taught by Son with the method of operating each of the indicated links of the multi-link communication over a different band as taught by Patil.  The motivation to do so would be to improve throughput in wireless communications [Patil ¶ 0003].

Allowable Subject Matter
Claims 4-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474